Citation Nr: 1514196	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for seborrheic keratosis of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2013 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO).  However, in July 2013, he withdrew that request in writing.  Thus, his hearing request is considered withdrawn.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

Regarding the Veteran's claim for an increased rating for his service-connected pseudofolliculitis barbae (PFB), he was most recently afforded a VA examination  to assess the severity of that condition in December 2012.  When describing the appearance and location of the current PFB, the examiner reported that the Veteran had three to four bumps on his face, with otherwise warm, dry, and intact skin.  She went on to report, however, that the Veteran's PFB covered more than five percent of his total body area.  As the reported body area covered by PFB at that time seems inconsistent with the examiner's contemporaneous description of the appearance and location of the skin condition, the Board finds that clarification is needed on remand.

Turning to the claim for service connection for prostatitis, the Veteran was afforded VA examinations in August 2010 and December 2012.  Both examiners were asked  to provide an opinion on whether any current prostate condition identified was related to the Veteran's active duty service.  As neither examiner found that the Veteran currently had prostatitis, the requested opinion was not provided.  However, the evidence of record includes a July 2010 letter, from a private urologist to the Veteran's private primary care physician, confirming a diagnosis of chronic prostatitis, as well as a May 2010 letter from the primary care physician stating      that the Veteran had been a patient since 2004 and had been treated for prostatitis     on multiple occasions since 2007.  Based on the foregoing, the Board finds that an opinion on whether the Veteran's chronic prostatitis, which has been diagnosed during the claim period, is related to service.

Turning to the claim for service connection for seborrheic keratosis of the scalp, the Veteran was afforded a VA examination in August 2010 to determine whether a current scalp lesion was related to the seborrheic cyst that was surgically removed from his scalp in service.  During the examination, the Veteran stated that he had a scab on his head where the lesion was excised in service.  The examiner identified a current lesion on the posterior aspect of the vertex line of the Veteran's scalp and stated that it was a seborrheic dermatitis rather than scarring from an old lesion.  She also stated, however, that she could not provide an opinion on whether the current lesion was related to the scalp lesion that was excised in service without resorting to speculation, because the exact location of the in-service lesion was not stated in the service treatment records, and because seborrheic keratosis can occur in any area of the body.  The Board notes that a July 1989 service treatment record states that the lesion that was excised was located on the left parietal region of the Veteran's scalp.  Based on the foregoing, the Board finds that an additional medical opinion that discusses whether seborrheic keratoses in the two locations identified in the record could be related to each other would aid in adjudication of the claim.

Regarding the Veteran's claim for service connection for a right ankle condition,     a VA examiner opined in December 2012 that the Veteran's current right ankle diagnosis of chronic medial and lateral tendinitis with Achilles tendinopathy        was less likely than not caused by or the result of two in-service ankle sprains documented in his service treatment records.  The examiner noted that an ongoing ankle complaint was not documented at separation from service, that no fractures or dislocations were noted at the time of the in-service sprains, and that there was no continuity of symptomatology close in proximity to his release from active duty service.  However, in November 2010, a private physician had noted during treatment that an X-ray study of the right ankle conducted that day showed old avulsion fractures of the medial and lateral malleolus.  He diagnosed the Veteran with chronic right ankle sprains with healed avulsion fractures of the medial and lateral malleoli.  During a subsequent appointment, the physician stated that the Veteran's current right ankle condition was most likely from chronic wear and tear from "being in the military for as long as he has been."  The Board notes that the Veteran has reported working as a fireman after service.  As the 2012 VA examiner did not address the private physician's discussion of old avulsion fractures in issuing his negative opinion, and as it is unclear whether the 2010 physician had obtained an accurate account of the Veteran's military history and had considered the effects of his post-service career in relating his current disability to service, the Board finds that an additional medical opinion would aid in adjudication of the claim.  

Finally, the record reflects that the Veteran has received private medical treatment since at least 2004 that may be relevant to the claims on appeal.  As the records associated with that treatment have not been obtained, the Veteran should be provided an opportunity to identify, and to provide the necessary releases authorizing VA to obtain, any private treatment records relevant to his claims.   "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his pseudofolliculitis barbae, prostatitis, right ankle condition, and seborrheic keratosis of the scalp since service.  After securing the necessary releases, to include from his primary care physician, request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, return the claims file to the VA examiner who performed the December 2012 skin diseases examination, if available.  The December 2012 examination report and the claims file should be reviewed.  If a new examination is deemed necessary, one should be scheduled.  Thereafter, the examiner should clarify her findings regarding the approximate total body area and exposed body area affected by the Veteran's PFB by stating whether greater than (>) or less than (<) 5% of the Veteran's total body area and exposed body area was affected by PFB.

If the original examiner is not available, a new examination should be scheduled.

3.  Send the claims file to a VA physician to obtain an opinion on whether the chronic prostatitis that has been diagnosed during the course of the claim.  If a new examination is deemed necessary to respond to the question posed, one should   be scheduled.  Following review of the claims file, the physician should state whether the Veteran's current chronic prostatitis, diagnosed by a private physician in 2010, is at least         as likely as not (a 50 percent probability or greater) a continuation of or otherwise related to the prostatitis diagnosed in service.  The physician should explain the medical basis for the conclusion reached.

4.  Return the claims file to the VA examiner who performed the August 2010 scar examination, if available.  The August 2010 examination report and the claims file should be reviewed.  If a new examination is deemed necessary to respond to the question posed, one should  be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion stating whether the current seborrheic keratosis, located on the posterior vertex region of the Veteran's scalp, is at least as likely as not (a 50 percent probability or greater) related to the seborrheic keratosis, located on the left parietal region of the Veteran's scalp, that was excised   in service.  The examiner should explain the medical basis for the conclusion reached, and should discuss the significance, if any, of the specific locations of the current and in-service scalp lesions in determining whether they are at least as likely as not related to one another.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  

5.  Send the claims file to a VA physician to obtain an opinion on whether the Veteran's current right ankle disability is related to service.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether the Veteran's current right ankle disability is at least as likely as not (a 50 percent probability or greater) related to the right ankle injuries he incurred in service.  The physician should explain the medical basis for the conclusions reached, and should address the significance, if any, of  the 2010 physician's finding of old avulsion fractures by X-ray, as well as the Veteran's post-service work history as it relates to that physician's finding that the Veteran's current ankle disability was likely due to "wear and tear" from military service. 

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

